   Case 1:18-cv-00079-CFC Document 44 Filed 10/05/18 Page 1 of 3 PageID #: 514

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

CUBE INFRASTRUCTURE                               :
MANAGERS SA, acting on behalf                     :
of CUBE INFRASTRUCTURE                            :
FUND II, an independent                           :
Luxembourgian management                          :
Company                                           :
                                                  :
                       Plaintiff,                 :             C.A. No. 18-79-CFC
                                                  :
               v.                                 :
                                                  :
GRANAHAN MCCOURT                                  :
DUBLIN, LLC, a Delaware                           :
Limited Liability Company and                     :
OAK HILL ADVISORS, L.P.,                          :
a Delaware Limited Partnership                    :
                                                  :
                      Defendants.                 :
                                                  :

                                    JOINT STATUS REPORT

       Pursuant to the Court’s Oral Order of September 21, 2018, Cube Infrastructure Managers, SA

(“Plaintiff”) and Defendants Granahan McCourt Dublin, LLC and Oak Hill Advisors LP (together,

“Defendants”), by and through their undersigned counsel, submit this Joint Status Report.

         I.    BACKGROUND

       On January 10, 2018, Plaintiff filed the complaint in this action (D.I. 3). On February 16,

2018, Defendants answered (D.I. 11) and filed an Amended Answer, with leave of Court, on August

28, 2018 (D.I. 38). The Court entered a scheduling order on April 18, 2018 (D.I. 28), and the parties

are presently engaged in fact discovery. The parties have made substantial document productions; are

presently scheduling depositions; and anticipate completing fact discovery by October 26, 2018
    Case 1:18-cv-00079-CFC Document 44 Filed 10/05/18 Page 2 of 3 PageID #: 515


pursuant to the Scheduling Order, with the limited exception1 of certain depositions to be taken the

week following the close of fact discovery. The parties expect to file a stipulation promptly seeking

Court approval in that regard.

         II.   THE NEXT EVENT THE COURT MAY NEED TO SCHEDULE

       On September 27, 2018, Plaintiff moved the Court for the issuance of a Letter of Request

seeking to facilitate the examination under Irish law of, and production of documents from, Philip

Doyle of AMP Capital Investors (UK) Limited. (“Motion for Issuance of Letter of Request”) (D.I.

42). As of the filing of this Joint Status Report, Plaintiff and Defendants have not reached agreement

regarding this motion. Any opposition from Defendants to the Motion for Issuance of Letter of

Request is due October 11, 2018. To the extent Defendants do not consent to the relief sought,

Plaintiff contends that the Court needs to schedule a hearing on Plaintiff’s Motion for Issuance of

Letter of Request (D.I. 42) before December 1, 2018. Defendants do not object to a hearing, subject

to the Court’s availability, to the extent the Court deems such a hearing to be necessary. Plaintiff will

file a request for oral argument pursuant to Local Rule 7.1.4, if appropriate, after the October 11, 2018

deadline for any opposition to the Motion for Issuance of Letter Request.

       The parties are not aware of any other events that the Court needs to schedule at this time.

Below are the remaining upcoming deadlines in this case:

                                   Event                       Current Pending
                                                                  Deadline

                   Completion Of Fact Discovery             October 26, 2018
                   Dispositive Motions Due                  November 8, 2018
                   Expert Reports                           December 7, 2018
                   Rebuttal Expert Reports                  January 23, 2019
                   Completion Of Expert Discovery           February 11, 2019
                   Pretrial Order                           March 29, 2019

1
 The other exception(s) are a non-party examination described in Section II and, potentially, the
depositions of certain transactional attorneys and/or law firms. The parties also reserve the right to
seek to take further discovery to the extent necessitated by documents recently produced or yet to be
produced.
                                                   2
 Case 1:18-cv-00079-CFC Document 44 Filed 10/05/18 Page 3 of 3 PageID #: 516


                Pretrial Conference                April 15, 2019 at 2:00
                                                   p.m. EST
                Trial                              May 6-10, 2019


DATED: October 5, 2018                      DLA PIPER LLP (US)


Of Counsel:                                   /s/ John L. Reed
                                            John L. Reed (I.D. No. 3023)
John J. Clarke, Jr.                         Ethan Townsend (I.D. No. 5813)
DLA Piper LLP (US)                          Peter H. Kyle (I.D. No. 5918)
1251 Avenue of the Americas                 Harrison S. Carpenter (I.D. No. 6018)
New York, New York 10020-1104               1201 North Market Street, Suite 2100
T: (212) 335-4500                           Wilmington, DE 19801
F: (212) 335-4501                           T: (302) 468-5700
john.clarke@dlapiper.com                    F: (302) 394-2341
                                            john.reed@dlapiper.com
Courtney Gilligan Saleski                   ethan.townsend@dlapiper.com
DLA Piper LLP (US)                          peter.kyle@dlapiper.com
One Liberty Place                           harrison.carpenter@dlapiper.com
1650 Market Street, Suite 4900
Philadelphia, Pennsylvania 19103-7300       Attorneys for Plaintiff
T: (215) 656-3300
F: (215) 656-3301
courtney.saleski@dlapiper.com
                                            RICHARDS, LAYTON & FINGER, P.A.


                                              /s/ Steven J. Fineman
                                            Jeffrey L. Moyer (#3309)
                                            Steven J. Fineman (#4025)
                                            Katharine L. Mowery (#5629)
                                            Tyler Cragg (#6398)
                                            920 N. King Street
                                            Wilmington, DE 19801
                                            (302) 651-7700
                                            moyer@rlf.com
                                            fineman@rlf.com
                                            mowery@rlf.com
                                            cragg@rlf.com

                                            Attorneys for Defendants Granahan McCourt
                                            Dublin, LLC and Oak Hill Advisors, LP




                                        3
